         Case 1:17-cv-09168-VSB Document 71 Filed 06/01/20 Page 1 of 3




June 1, 2020

VIA ECF

U.S.D.J. Vernon Broderick
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
New York, NY 10007

               Re: Elgin Turner v. MNRR, et al;
                     17-Cv-9168 (VSB)

Dear Judge Broderick:

       We represent the Plaintiff, Elgin Turner, in this matter. I write pursuant to Your
Honor’s Individual Rule #1.G. to respectfully request a 7-day extension of the remaining
deadlines related to Defendant’s pending FRCP 56 motion for summary judgment. Defendants
consent to this request.

        This request would push back the current deadlines for Plaintiff to file his opposition
papers from Monday, June 8, 2020 to Monday, June 15, 2020 and Defendants’ deadline to file
their reply papers from Monday, June 22, 2020 to Monday, June 29, 2020.

       This is the first such request for an extension of these deadlines. The reason for this
request is that Plaintiff’s counsel learned last Friday, May 29, 2020 of the death of a good
personal friend from complications of COVID-19, and this request is so that counsel may have
time to mourn and grieve the loss of his friend.

       Plaintiff thanks the Court for its consideration in this matter.

Sincerely yours,

DEREK SMITH LAW GROUP, PLLC




_____________________
Seamus P. Barrett, Esq.
One Penn Plaza, Suite 4905
New York, New York 10119
(212) 587-0760
NYC Office: One Pennsylvania Plaza, Suite 4905, New York, NY 10119 | (212) 587-0760
Philadelphia Office: 1845 Walnut Street, Suite 1600, Philadelphia, PA 19103 | (215) 391-4790
NJ Office: 73 Forest Lake Drive, West Milford, NJ 07421 | (973) 388-8625
Website: www.discriminationandsexualharassmentlawyers.com
        Case 1:17-cv-09168-VSB Document 71 Filed 06/01/20 Page 2 of 3




CC via ECF:

Jennifer Mustes, Esq.
Associate Counsel, Labor & Employment
Metro-North Railroad
420 Lexington Avenue
New York, NY 10170
JMustes@mnr.org
(212) 340-2504
Case 1:17-cv-09168-VSB Document 71 Filed 06/01/20 Page 3 of 3




                 Attachment A
